DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 10/4/2021 has been entered. Claims 1-18 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,790,881. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially reciting the same limitations.
Claim 1 is rejected in view of claims 1 and 4 of the ‘881 patent in that they recite:
Claim 1 of the Application
Claims 1 and 4 of the ‘881 Patent
1. A method of operating an electronic device, the method comprising: 

outputting a current based on a supply voltage; 

increasing an intensity of the current, from zero to an increased intensity that is less than or equal to a target value, by alternately repeating a first increase of the intensity of the current and a first decrease of the intensity of the current, in a first time interval; and 

decreasing the intensity of the current, from the increased intensity to zero, by alternately repeating a second increase of the intensity of the current and a second decrease of the intensity of the current, in a second time interval, 

wherein the electronic device comprises an inductive element that generates a wireless communication signal based on the current, and 

wherein the target value is less than a value obtained by dividing a maximum voltage value of the supply voltage by a resistance value of a resistance component of the inductive element.
1. An electronic device comprising: 


an inductive element configured to generate a wireless communication signal based on a current; and 

a transmission circuit configured to: 
output the current based on a supply voltage; 

increase an intensity of the current, from zero to an increased intensity that is less than or equal to a target value, by alternately repeating a first increase of the intensity of the current and a first decrease of the intensity of the current, in a first time interval; and 

decrease the intensity of the current, from the increased intensity to zero, by alternately repeating a second increase of the intensity of the current and a second decrease of the intensity of the current, in a second time interval.

4. The electronic device of claim 1, wherein the target value is less than a value obtained by dividing a maximum voltage value of the supply voltage by a resistance value of a resistance component of the inductive element.


	As can be seen, though the claim languages are not identical, it would have been obvious that claims 1 and 4 of the ‘881 patent recite all essential limitations of claim 1 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application.
	Claim 2 is rejected in view of claim 2 of the ‘881 patent. 
	Claim 3 is rejected in view of claim 3 of the ‘881 patent. 
	Claim 4 is rejected in view of claim 5 of the ‘881 patent. 
	Claim 5 is rejected in view of claim 6 of the ‘881 patent. 
	Claim 6 is rejected in view of claim 7 of the ‘881 patent. 
	Claim 7 is rejected in view of claim 8 of the ‘881 patent. 
	Claim 8 is rejected in view of claim 9 of the ‘881 patent. 
	Claim 9 is rejected in view of claim 10 of the ‘881 patent. 
	Claim 10 is rejected in view of claims 11 and 15 of the ‘881 patent. 
	Claim 11 is rejected in view of claim 12 of the ‘881 patent. 
	Claim 12 is rejected in view of claim 13 of the ‘881 patent. 
	Claim 13 is rejected in view of claim 14 of the ‘881 patent. 
	Claim 14 is rejected in view of claim 16 of the ‘881 patent. 
	Claim 15 is rejected in view of claim 17 of the ‘881 patent. 
	Claim 16 is rejected in view of claim 18 of the ‘881 patent. 
	Claim 17 is rejected in view of claim 19 of the ‘881 patent. 
	Claim 18 is rejected in view of claim 20 of the ‘881 patent. 
	The entire claim set of the ‘881 patent is herein presented for further reviews: 
1. An electronic device comprising: an inductive element configured to generate a wireless communication signal based on a current; and a transmission circuit configured to: output the current based on a supply voltage; increase an intensity of the current, from zero to an increased intensity that is less than or equal to a target value, by alternately repeating a first increase of the intensity of the current and a first decrease of the intensity of the current, in a first time interval; and decrease the intensity of the current, from the increased intensity to zero, by alternately repeating a second increase of the intensity of the current and a second decrease of the intensity of the current, in a second time interval.
2. The electronic device of claim 1, wherein an amount by which the intensity of the current increases during the first increase is greater than an amount by which the intensity of the current decreases during the first decrease, and wherein an amount by which the intensity of the current increases during the second increase is less than an amount by which the intensity of the current decreases during the second decrease.
3. The electronic device of claim 1, wherein the second time interval immediately follows the first time interval, and wherein the first time interval and the second time interval are alternately repeated.
4. The electronic device of claim 1, wherein the target value is less than a value obtained by dividing a maximum voltage value of the supply voltage by a resistance value of a resistance component of the inductive element.
5. The electronic device of claim 1, wherein the first time interval includes a third time interval and a fourth time interval, and wherein the transmission circuit is further configured to: decrease the intensity of the current, in the third time interval, in response to the intensity of the current being equal to or greater than a first reference value, the first reference value being equal to or less than the target value; and increase the intensity of the current, in the fourth time interval, in response to the intensity of the current being equal to or less than a second reference value, the second reference value being less than the first reference value.
6. The electronic device of claim 5, wherein the third time interval and the fourth time interval are alternately repeated between a first instance in the first time interval of the intensity of the current becoming equal to or greater than the first reference value and a beginning of the second time interval.
7. The electronic device of claim 1, wherein the transmission circuit is further configured to adjust a duty ratio of a first time length for the first increase to a second time length for the first decrease.
8. The electronic device of claim 7, wherein the transmission circuit is further configured to change the first time length and/or the second time length to decrease the duty ratio in a following first time interval based on a determination that a maximum value of the intensity of the current is greater than a third reference value in the first time interval.
9. The electronic device of claim 8, wherein the transmission circuit is further configured to change the first time length and/or the second time length to increase the duty ratio in the following first time interval based on a determination that a maximum value of the intensity of the current is less than the third reference value in the first time interval.
10. The electronic device of claim 1, wherein the transmission circuit is further configured to: limit the intensity of the current to the target value based on a voltage value of the supply voltage divided by a resistance value of a resistance component of the inductive element being greater than the target value; and refrain from limiting the intensity of the current based on the voltage value of the supply voltage divided by the resistance value of the resistance component of the inductive element being equal to or less than the target value.
11. An electronic device comprising: a transmission circuit comprising a driver and a plurality of switches, the driver being configured to generate a plurality of driving signals based on data and a control signal, the plurality of switches being configured to provide paths for outputting a current in response to the plurality of driving signals; and an inductive element configured to perform wireless communication corresponding to the data with an external device by receiving the current from the switches and generating an output signal based on the current, wherein the driver is configured to vary a level of the current corresponding to values of the data, and wherein the driver is further configured to generate the plurality of driving signals such that a first increase of an intensity of the current and a first decrease of the intensity of the current are alternately repeated in a first time interval to increase the intensity of the current from zero to an increased intensity that is less than or equal to a target value, and such that a second increase of the intensity of the current and a second decrease of the intensity of the current are alternately repeated in a second time interval to decrease the intensity of the current from the increased intensity to zero.
12. The electronic device of claim 11, wherein the driver is configured to vary the level of the current in a first transition from a first target level to a second target level and in a second transition from the second target level to the first target level, wherein the driver is configured to perform the second transition after a reference time interval after the first transition based on a value of the data being a first logic value, and wherein the driver is configured to perform the second transition within the reference time interval after the first transition based on a value of the data being a second logic value.
13. The electronic device of claim 11, wherein the switches comprise: a first switch including a first end connected to a first driving voltage and a second end connected to a first end of the inductive element; a second switch including a first end connected to the first driving voltage and a second end connected to a second end of the inductive element; a third switch including a first end connected to the first end of the inductive element and a second end connected to a second driving voltage; and a fourth switch including a first end connected to the second end of the inductive element and a second end connected to the second driving voltage.
14. The electronic device of claim 13, wherein the driver is configured to generate the first decrease by configuring the plurality of driving signals to turn on the first switch and the second switch and to turn off the third switch and the fourth switch, such that the current flows from the second end of the inductive element to the first end of the inductive element through a path along the second switch, the inductive element, and the first switch.
15. The electronic device of claim 11, further comprising: a current sensor configured to sense the level of the current provided to the inductive element; and a driving controller configured to generate the control signal based on the sensed level.
16. The electronic device of claim 15, further comprising: a first comparator configured to compare the sensed level of the current with a first reference value; and a second comparator configured to compare a second reference value with the sensed level of the current, wherein the driving controller is configured to activate the second comparator based on the first comparator indicating that the intensity of the current is equal to or greater than the first reference value for a first time in the first time interval.
17. The electronic device of claim 15, further comprising: a comparator configured to compare the sensed level of the current with a reference value, wherein the driving controller is configured to generate the control signal based on an output of the comparator, and wherein the driver is configured to generate the plurality of driving signals such that a duty ratio of a first time length for the first increase to a second time length for the first decrease is adjusted based on the output of the comparator.
18. The electronic device of claim 15, wherein the driving controller is further configured to determine a duty ratio corresponding to the sensed level based on information associated with a correspondence relationship between levels of the current and values of a duty ratio and generate the control signal based on the determined duty ratio, and wherein the driver is configured to generate the plurality of driving signals such that a duty ratio of a first time length for the first increase to a second time length for the first decrease is equal to the determined duty ratio.
19. The electronic device of claim 11, further comprising: a voltage meter configured to measure a level of a supply voltage received by the switches; and a driving controller configured to generate the control signal based on the level measured by the voltage meter.
20. An electronic device comprising: an inductive element configured to generate an output signal based on a current; and a transmission circuit configured to: adjust an intensity of the current such that the intensity of the current does not exceed a target value and provide the current to the inductive element; increase the intensity of the current from zero to a first reference value that is equal to or less than the target value in a first time interval; decrease the intensity of the current to a second reference value that is less than the first reference value in a second time interval in response to the intensity of the current becoming equal to or greater than the first reference value; increase the intensity of the current in a third time interval in response to the intensity of the current becoming equal to or less than the second reference value in the second time interval; decrease the intensity of the current to zero in a fourth time interval; and alternately repeat the second time interval and the third time interval between the first time interval and the fourth time interval.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2876